Citation Nr: 0732781	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  06-14 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for cervical spine 
herniation, C4-C6.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had service in the Army National Guard from 
September 1996 to May 2004.  He was involuntarily ordered to 
active duty in support of Operation Iraqi Freedom for a 
period of eighteen months with a report date of October 12,, 
2003, and was honorably discharged in May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating determination of 
the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The veteran appeared at a hearing before a decision review 
officer at the RO in May 2006 and at a July 2007 
videoconference hearing at the RO before the undersigned. 


FINDING OF FACT

The veteran's cervical spine herniation, C4-C6, clearly and 
unmistakably pre-existed active service, but did not clearly 
and unmistakably undergo no aggravation in active service.  


CONCLUSION OF LAW

Cervical spine herniation, C4-C6, was incurred in active duty 
service.  38 U.S.C.A. §§ 101(24), 1110, 1111, 1153 (West 
2002); 38 C.F.R. §§ 3.304, 3.306(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001);  see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

Service Connection

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111 
(West 2002).

In order to rebut the presumption of sound condition under 38 
U.S.C. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service, and that the disease or injury was not aggravated by 
service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.

In order to rebut the presumption of sound condition under 
38 U.S.C. § 1111, the government must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service, and that the disease or injury was not 
aggravated by service.  Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  

To satisfy the second requirement for rebutting the 
presumption of soundness, the government must rebut a 
statutory presumption of aggravation by showing, by clear and 
unmistakable evidence, either that (1) there was no increase 
in disability during service, or (2) any increase in 
disability was "due to the natural progression" of the 
condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 
2006).

The clear and unmistakable evidentiary standard applies to 
the burden to rebut the presumption, but this standard does 
not require the absence of conflicting evidence.  Kent v. 
Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Service connection will be granted if it is shown that the 
appellant suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Under 38 U.S.C.A. § 101(24) "active military, naval, or air 
service includes active duty, any period of [ACDUTRA] during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty."

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or injury incurred or aggravated by 
inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 
106, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA 
means, in pertinent part, full-time duty in the Armed Forces 
performed by Reserves for training and full-time duty as 
members of the Army National Guard or Air National Guard of 
any State.

Records received from the Adjutant General of the State of 
Arkansas reveal that the veteran had active duty training 
from March 31, 2003, through April 4, 2003; April 7, 2003, 
through April 11, 2003; September 8, 2003, through September 
12, 2003; October 6, 2003, through October 11, 2003; and 
March 29, 2004, through April 2, 2004.  

The veteran's service personnel records show that he was 
involuntarily ordered to active duty in support of Operation 
Iraqi Freedom for a period of eighteen months with a report 
date of October 12, 2003, at the Fort Hood TX, US Army 
Transition Center.  The records further revealed that the 
veteran was released from Btry B 1-206th FA Bn, Paris, AR 
(Foot Hood) and transferred to Btry A 1-206th FA Bn, 
Morrilton AR (Fort Hood) on October 31, 2003.  He was 
honorably discharged on May 2, 2004.  His unit was deployed 
to Iraq in approximately April 2004.  Amy Schlesing, 
Extremist Iraqi Cleric Pulls Back Militia, Ark. Dem. Gazette, 
Apr. 13, 2004; available at: 
http://www.ardemgaz.com/Prev/Iraq/newsindex.asp.

Service medical records reveal that in October 2003, it was 
noted that the veteran had herniated cervical spine discs 
with the veteran indicating that he was able to live with the 
pain and do his job in maintenance.  He was noted to have 
some numbness in his arms and to probably need a neurosurgery 
evaluation at Fort Hood.  He was found to be "probably 
deployable."

The veteran was issued a permanent profile for herniation C4-
C6 on February 19, 2004.  At that time he was found to not 
fit for retention.  In a March 2004 memorandum, the Deputy 
State Surgeon recommended that the veteran be 
administratively discharged as he did not meet retention 
standards.  

Private treatment records associated with the claims folder 
reveal that the veteran received physical therapy for his 
cervical spine on several occasions in August 2002.  The 
veteran again sought physical therapy in January and March 
2003.  In April 2003, the veteran was given a TENS unit for 
his cervical spine to be used as needed for pain.  

A MRI of the cervical spine performed in September 2003 
revealed moderate disc herniation asymmetrically slightly 
more prominent to the left with uncontrovertebral joint 
degenerative changes also present at this level.  The 
uncontrovertebral changes were noted to be more severe on the 
right.  There was moderate indentation on the thecal sac 
relatively central at that level. There was no significant 
disc bulge or protrusion at the C6-7 and C7-T1 levels.  It 
was the examiner's impression that the veteran had moderate 
disc herniation at the C5-6 level with associated spondylitic 
changes.

An August 2005 MRI of the cervical spine revealed spondylosis 
and disc protrusion at C5-6 with moderate cecal stenosis.  
The examiner indicated that there was "a slight progression 
from the previous examination in [September] 2003."

At his May 2006 hearing, the veteran reported that he had 
told his National Guard recruiter that he was being treated 
by a chiropractor and that he had a MRI prior to reporting 
which revealed a mild herniation at C4-C6.  The veteran 
testified that when reporting for duty he told his unit of 
the herniation and he was informed that he would not be 
issued a profile until being seen by the doctor.  The veteran 
indicated that he was sent to Camp Robinson and that he did 
daily loading in preparation for activation.  He stated that 
he performed all regular activities, including physical 
training, running, and sit ups.  He noted that when he was 
sent to Fort Hood he was given medication and placed on a 
permanent profile.  He testified that prior to being 
activated he performed weekend drills with the Guard.  The 
veteran stated that the only injury he sustained was during 
basic training when he was seen at sick call with a strained 
shoulder.  

In December 2006, the veteran was afforded a VA examination.  
X-rays revealed straightening of normal curvature in addition 
to marked scoliosis involving the lower cervical spine and 
upper thoracic spine.  The vertebral heights were maintained 
and there was disc disease at the level of C5-6.  There was 
also narrowing of the disc space of C1-C2 on the left and 
neural foramina narrowing on the right at the level of C5-C6.  
Following examination, the examiner rendered a diagnosis of 
herniated cervical disc.  As to the question of whether it 
was at least as likely as not that the veteran's cervical 
spine condition permanently worsened beyond its natural 
progression due to drill duty in 2003, the examiner stated 
that he could not resolve this issue without resort to mere 
speculation.  

At the time of his July 2007 hearing before the undersigned, 
the veteran testified that he was treated for neck pain in 
August 2002.  He stated that he reenlisted in January 2003.  
The veteran indicated that he was attached to the Morrilton 
unit that was to be activated to go to Iraq.  He stated that 
he went for training for deployment.  The training included 
push-ups, running, and sit-ups.  The veteran reported that 
once he found he had a problem with his neck he asked for a 
profile and was told that he would have to wait to see a 
doctor at Camp Robinson.  

He stated that he was not given a profile despite having 
brought this to the commanding officer's attention.  He noted 
that when he finally saw a physician he was found to be 
deployable and continued to exercise.  The veteran testified 
that he was eventually sent to Fort Hood where he was given a 
profile and subsequently sent home.  He noted that an 
additional MRI performed after he was released revealed a 
progression of his condition.  He stated that after he was 
activated the pain became progressively worse as a result of 
the exercises he was performing.  The veteran indicated that 
subsequent to the MRI after service, he had another MRI which 
showed that his condition had stabilized.  

The veteran testified that the duties he performed on a daily 
basis were morning runs and regular activities, which 
included preparation of the total unit of field artillery, 
which encompassed heavy lifting.  He stated that his 
chiropractor had indicated to him that he should not be 
running at all.  He noted that he limited his current 
activities in order to protect his neck and that his current 
civilian employment did not put him under any strenuous 
activity.  

There is no indication in the record that the cervical spine 
disability was identified on an examination when the veteran 
was ordered to active duty on October 12, 2003.  A service 
department record does show that on October 28, 2003 the 
veteran found not deployable oversees due to the cervical 
spine disability.  At that point, however, the veteran was 
already on active duty, and remained in that status for 
several more months.  Hence, the presumption of soundness is 
for application.

Records, notably the September 2003 MRI, document pre-
existing disc disease of the cervical spine.  The veteran has 
also conceded that he had a pre-existing cervical spine 
disability.  The evidence is clear and unmistakable that the 
disability pre-existed active duty.

The evidence is not clear and convincing that the pre-
existing disability underwent no increase during active duty.  
While in October 2003, it was noted that the veteran had 
herniated cervical spine discs but he was probably 
deployable, he was subsequently found not to be deployable 
due to that disability.  The August 2005 MRI of the cervical 
spine was interpreted as showing some progression of the 
disability, and the VA examiner was unable to attribute the 
increase to natural progression.  There is no other medical 
opinion attributing the increased disability to natural 
progression.  The veteran has testified to the vigorous 
nature of his duties in service, and his attempts to limit 
his activities after release from service.

Because the evidence is not clear and unmistakable on the 
aggravation question, the presumption of soundness is not 
rebutted.  The claim becomes one for ordinary service 
connection.  Wagner.  The evidence shows a current diagnosis 
of degenerative disc disease of the cervical spine and a 
continuity of symptomatology since active duty.  

For a veteran to prevail in his claim, it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  It 
cannot be stated that the preponderance of the evidence is 
against the claim of service connection for cervical spine 
herniation, C4-6, on the basis of aggravation.  Therefore, 
service connection for cervical spine herniation, C4-6, is 
warranted.


ORDER

Service connection for cervical spine herniation, C4-C6, is 
granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


